I respectfully dissent from the majority's determination of the third and fourth assignments of error. In all other respects, I concur.
It is undisputed that Menorah Park extends a privilege to non-employees to enter the employee parking lot for the purpose of picking up and dropping off employees. This privilege, however, was not intended to extend to persons who were sexually harassing female employees on Menorah Park property. Nursing supervisor Susan Laskin was instructed to call police by telephone upon seeing appellant's Cadillac. This indicates that Menorah Park no longer extended to appellant the privilege to enter the employee parking lot.
Appellant's automobile had been previously in the parking lot, and two nurses testified that they had been sexually propositioned by appellant in the parking lot prior to April 4, 1984. The trier of fact could have properly inferred from this evidence that appellant was without privilege to enter the Menorah Park parking lot and was therefore a trespasser. A careful review of the evidence convinces me beyond a reasonable doubt that appellant, at the time of his arrest, was indeed a trespasser.
For these reasons, I would affirm appellant's conviction.